   Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 1 of 7

AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRJCT COURT
                                                               for the
                                                 Southern District of Florida

                 United States of America                         )
                                V.                                )
                     Earnan J. Scavella ,                         )       Case No.       20-mj-8073-DLB
                                                                  )
                                                                                                                                       SP
                                                                  )
                                                                  )
                           Defendant(s)                                                                                 Feb 16, 2020
                                                  CRIMINAL COMPLAINT
                                                                                                                                           West Palm Beach

          I, the complainant in t his case, state that the following is true to the best of my knowledge and bel ief.

On or about the date(s) of                February 15, 2020              in the county of _ _ _...:..P--=a:.;,,;lm
                                                                                                                 .;_;__:B:...;e:....:a--=c-'-'
                                                                                                                                           h_ _ _ in the

     Southern          District of          Florida           , the defendant(s) v iolated:

          Code Section                                                       Offense Description
21 U.S.C. §§ 841 (a)(1), 841(b)( 1)          Attempted possession with the intent to distribute more than 500 grams of a
(B)(ii), 846 and 963.                        controlled substance (cocaine).




          This criminal complaint i s based on these facts:
Please see attached affidavit.




          fi Continued on the attached sheet.



                                                                                               Anderson Sullivan SA HSI
                                                                                                     Printed name and 1itle

Sworn to before me and signed in my presence.



Date:


City and state:
                  02/ 16/2020


                                 West Palm Beach , Florida
                                                                                                        Judge's signature

                                                                                    Dave Lee Brannon, U.S. Magistrate Judge
                                                                                                                                              -
                                                                                                     Printed name and title
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 2 of 7




  I, Anderson Sullivan, being duly sworn do solemnly swear and
  depose that:

                                                    Introduction

     I.   I, Anderson Sullivan, am a Special Agent assigned to the U.S. Homeland Security Investigations
          (HSI), Office of the Assistant Special Agent in Charge, West Palm Beach, Florida. I have been a
          HSI Special Agent since 2007. Prior to being a HSI Special Agent, I served as a Marine Interdiction
          Agent with United States Customs and Border Protection and as a Marine Enforcement Officer of
          the former United States Customs Service for approximately five years. In total, I have about 22
          years of federal law enforcement experience.

    2. As an HSI Special Agent, my duties and responsibilities include conducting criminal investigations
       pertaining to Titles 18, 19, and 21, of the United States Code (U.S.C.) and the Code of Federal
       Regulations (CFR). After being hired as a Marine Enforcement Officer in 2002, l received training
       at the United States Customs Service Academy. In 2007, as a Special Agent, I received further
       training at the United States Immigration and Customs Enforcement Academy. At both of these
       academ ies I was trained in the legal principles and statutes representing criminal, civil, and
       administrative violations of the U.S.C. and the CFR as enumerated in Titles 18, 19, and 2 1. I have
       obtained experience from numerous investigations involving narcotics smuggling, as well
       violations of other United States customs laws.

    3. This affidavit is based upon my own knowledge as well as information provided to me by other
       law enforcement officers. This affidavit does not set forth every fact known to me regarding the
       investigation but only those facts necessary to establish probable cause to arrest Ea.man J.
       SCA VELLA, YOB 1977, for knowingly and wi llfully attempting to possess with the intent to
       distribute a controlled substance, to wit more than 500 grams of a mixture known to contain
       cocaine, in violation of 2 1 U.S.C. §§ 841 (a), 841 (b)(l )(B)(ii), 846 and 963.

                                      Facts in Support of Probable Cause

    4. On February 15, 2020, the MN Grand Master II, a cargo vessel, arrived at the Port of Palm Beach,
       located in Riviera Beach, Florida in the Southern District of Florida. Prior to arriving at the Port of
       Palm Beach, the MN Grand Master II' s last port of call was Great Exuma Island, in the Bahamas.
       While the MN Grand Master II was moored to the pier, HSI agents observed a dark blue Dodge
       Ram truck drive into the Port of Palm Beach and then onto the MN Grand Master 11. The driver,
       later determined to be Reynaldo MILLER (YOB 1990), met with several of the vessels crew
       members and unloaded cargo from the bed of the pick-up truck onto the ship. Agents then observed
       items get loaded into the passenger compartment of MILLER' S Truck. MILLER then departed the
       vessel driving the same Dodge Ram truck, and headed toward the exit gate of the port.
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 3 of 7



    5.   While MILLER was at the port's exit security gate, HSI agents, using border search authority,
         selected MILLER and his vehicle for inspection. MILLER voluntarily exited his vehicle and an
         HSI Task Force K-9 Officer walked his narcotics detector dog around MILLER'S vehicle. The
         narcotics detector dog alerted to the presence of narcotics. While MILLER was out of his truck,
         he appeared very nervous and urinated in his clothing.

    6. The HSI agents then transported MILLER and his truck to the customs warehouse for further
       inspection. Pursuant to the inspection, agents discovered a large gray su itcase in the back seat of
       MILLER'S truck. Inside the suitcase, agents discovered several backpacks that contained
       approximately 32 ki logram sized bricks. The contents of several of the bricks field-tested positive
       for cocaine.

    7.   Subsequent to the seizure of the controlled substances, HSI agents read MILLER the MIRANDA
         warnings. MILLER verbally acknowledged that he in fact understood his rights, he wrote his
         initials next to each right and signed the waiver portion of the MIRANDA form, and he agreed to
         be interviewed by the agents.

     8. MILLER stated to the agents that he delivered groceries and supplies to the MN Grand Master ll.
        When asked who put the cocaine into the gray suitcase, MILLER replied that crew members on the
        MN Grand Master II put the cocaine into the gray suitcase. MILLER stated that he was supposed
        to take the cocaine to people that are going to contact him. MILLER said that he does not know
        the identities of the people that are going to contact him. During the interview, MILLER' S phone
        received numerous calls and messages from people for whom he is supposed to deliver the cocaine.
        MILLER does not know how much he is going to be paid, but does expect compensation. MILLER
        agreed to assist the agents in a controlled delivery of sham cocaine to an individual later identified
        as Earnan J. SCA VELLA, YOB 1977.

    9.   Prior to the controlled delivery, HSI agents di rected MILLER to continue to communicate with
         SCA VELLA via messaging and phone calls. HSI agents directed MILLER to meet with
         SCA VELLA at a location in West Palm Beach, Florida, in the Southern District of Florida. While
         at the meet location, an undercover agent (UCA) sat with MILLER in MILLER' S truck and they
         continued to send and receive messages regarding the delivery to SCAVELLA. In a series of
         messages, between MILLER' S phone and a contact named "EARN," a.k.a. Earnan J. SCA VELLA,
         SCAVELLA stated that he could meet MILLER after 4:00 pm. SCAVELLA sent a message that
         he was at the meet location, "same ends as last time." MILLER advised the UCA that he had in
         fact delivered drugs to SCA VELLA in the past. Shortly before the meet, MILLER received a voice
         message from a Bahamas telephone number that MILLER knew to be the organizer of the
         smuggling venture. The organizer stated that SCAVELLA was to receive the two bricks that were
         labeled "BL" and later sent SCAVELLA' S contact information (his telephonic contact card) to
         MILLER. At the designated meet location, agents witnessed SCAVELLA drive by MILLER'S
         truck and perform what is referred to as a "heat run" through the parking lot. "Heat runs" are a
         counter surveillance technique, often used by persons or groups engaged in illicit activity, that are
         intended to detect the presence of law enforcement in an area.    After his heat run, SCA VELLA
         parked his Jeep SUV next to MILLER' S truck. As per the HSI agents' direction, MILLER
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 4 of 7



        delivered a bag of bricks of sham cocaine to SCAVELLA. This activity was observed by HSI
        agents and the UCA. SCAVELLA was then taken into custody.

     10. Subsequent to his arrest, HSI agents read SCA VELLA the MIRANDA warnings, SCAVELLA
         verbally acknowledged that he in fact understood his rights, he wrote his initials next to each right
         and signed the waiver portion of the MIRANDA form, and he agreed to be interviewed by the
         agents.

     I l . SCA VELLA originally stated that he met w ith MILLER because he thought MILLER might need
           some money. SCA VELLA does not know MILLER'S real name and only had $29.00 in his
           possession when he was taken into custody.

     12. SCAVELLA also stated that he met MI LLER in the Bahamas in approximately April of 2019.

     13. During the in itial interview, SCAVELLA stated that MILLER initiated communication with him.
         The agents reviewed the text messages between SCAVELLA and MILLER and showed
         SCAVELLA that he had, in fact, initiated contact with MILLER.

     14. Later in the booking process, SCAVELLA stated that he did not know what had been delivered to
         him. He then asked the agents if he could deliver it, to whoever calls for it, in return for him to be
         a llowed to fi nish a remote-controlled sailing regatta while under surveillance. Earlier that day,
         SCAVELLA had competed in a remote-controlled sailing regatta in Palm Beach Gardens, Florida.
         SCAVELLA acknowledged that there was a "higher-up" person that he was supposed to deliver
         the item(s) to. SCA VELLA then stated that he was solicited by another person to meet with
         MILLER and pick something up. SCAVELLA expected to receive further instruction on where to
         deliver the item(s) and that he expected that he would be paid for his service.
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 5 of 7



                                                   Conclusion


    15. Furthermore, your affiant submits that probable cause exists to arrest Eaman J. SCAVELLA, YOB
        I 977, for knowingly and willfully attempting to possess with the intent to distribute a controlled
        substance, to wit more than 500 grams of a mixture known to contain cocaine, in violation of 21
        U.S.C. §§ 841(a), 841(b)(l)(B)(ii), 846 and 963.




 SWORN TO AND SUBSCRIBED BEFORE
 ME THIS 16th DAY OF FEBRUARY 2020, AT
 WEST PALM BEACH, FLORIDA.


     {Jr.,--< ~ t2--=- -
  DAVE L. BRANNON
                                                 <..




  UNITED STATES MAGISTRATE ruDGE
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 6 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

 Defendant's Name:        Earnan J. Scavella

 Case No: 20-mj-8073-DLB
          ------
 Count:    1

 21 U.S.C. § 841(a)(1), 841(b)(1)(A)(ii), 846, 963-Attempted possession with the intent to
 distribute more than 500 grams of a controlled substance (cocaine)

 * Penalty: Minimum term of 5 to 40 years in prison




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
Case 9:20-mj-08073-DLB Document 1 Entered on FLSD Docket 02/18/2020 Page 7 of 7


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CINNo.

     UNITED STATES OF AMERICA


     vs.

     Eaman J . Scavell1,


     ____________
               Defendant.
                                              __,/


                                   CRIMINAL COVER SHEET




 1. 1.          Did this matter originate from a matter pendng In the United        Stalll
           Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Veile}?
           _Yes lLNo


2.          Did this matter originate from a matter pending in the Northern Region da.
           United States Attorney's Office prior to August 8, 2014 (Mag. Judge Stw1lek
           Maynard)? _Yes lL No



                                            Respectfully submitted,

                                            ARIANA FAJARDO ORSHAN
                                            UNITED STATES ATTORNEY


••
                                     BY:



                                           COllt No. MS>1805
                                           500 S. Aultrlllan Ave, SIi. «JO
                                           WIit Palm BNch, Flal1dl 33401
                                           TEL(78S)S-
                                           MX (SI)_,,.,,.,
                                           - • , sass uar
